



COURT OF APPEAL FOR ONTARIO

CITATION: Klurfeld v. Nova Quest Logistics Inc., 2016 ONCA
    348

DATE: 20160509

DOCKET: C60933

MacPherson, van Rensburg and Miller JJ.A.

BETWEEN

Michael Klurfeld
and
Ludmilla Klurfeld

Plaintiffs (
Appellants
)

and

Nova Quest Logistics Inc.,
Wakefern
    Food Corporation
, Grocery Dayton and Markel Insurance Company of Canada

Defendants (
Respondent
)

Sergio Grillone, for the appellants

David Stamp and Raphael Eghan, for the respondent

Heard: February 26, 2016

On appeal from the order of Justice Michael Gibson of the
    Superior Court of Ontario, dated July 27, 2015.

B.W. Miller J.A.:

Overview

[1]

Can the appellants, having obtained a default judgment against a party that
    appears not to be a legal entity, have the judgment amended to add the
    respondent Wakefern Food Corporation (Wakefern) as a judgment debtor despite
    having previously discontinued the action against it? The appellants argue that
    they can, because Grocery Dayton is simply another name for Wakefern, and that
    the action was only discontinued against Wakefern as a result of Wakeferns deceit.

[2]

In 2007, the appellant, Mr. Klurfeld, was seriously injured in an
    accident at a warehouse at 60 Tower Road in New Jersey while unloading goods
    that he had transported under contract from Oakville. The invoice identified the
    consignee as Grocery Dayton and the buyer as Wakefern. The appellants commenced
    an action against Grocery Dayton, Wakefern and several other parties in 2007. That
    action was subsequently discontinued against all parties other than Grocery
    Dayton. The appellants noted Grocery Dayton in default and, after an undefended
    trial as to damages, were granted judgment in the amount of $980,200.

[3]

The circumstances surrounding the discontinuance against Wakefern are
    disputed. The appellants allege that they were induced to discontinue by a
    statement from Wakeferns in-house counsel, Marlena Schulz, that Wakefern is
    not affiliated with that entity [Grocery Dayton]. Wakefern argues that the
    appellants discontinued because of multiple infirmities in their claim against
    Wakefern.

[4]

In the course of an unsuccessful attempt to enforce their judgment
    against Grocery Dayton, the appellants concluded that Grocery Dayton is not an
    entity independent of Wakefern, and that Grocery Dayton is merely an alias used
    to refer to Wakefern.

[5]

On the theory that a judgment against Grocery Dayton is a judgment
    against Wakefern, the appellants brought a motion under r. 59 of the
Rules
    of Civil Procedure
to amend their judgment to add Wakefern as a judgment
    debtor.

[6]

The motion judge dismissed the appellants motion for three reasons: (1)
    there was insufficient evidence before the court to make a finding that
    Wakefern and Grocery Dayton are the same entity; (2) the appellants failure to
    set aside the discontinuance of their action against Wakefern is a complete bar
    to the relief sought; and (3) it would be fundamentally unfair to add Wakefern as
    a judgment debtor where it had had no opportunity to defend the action on the
    merits.

[7]

The appellants appealed, arguing that the motion judge made a palpable
    and overriding error by disregarding the evidence of the appellants as to the
    identity of Grocery Dayton, and made errors of law in concluding that the
    discontinuance against Wakefern was a bar to the relief sought.

[8]

For the reasons set out below, the appeal cannot succeed. Although the
    motion judge erred in failing to provide sufficient reasons and perhaps in disregarding
    some of the evidence of the appellants, the error was not an overriding one. There
    remained insufficient evidence before the court to allow the court to conclude that
    Grocery Dayton and Wakefern are two names for the same entity, and to provide
    the remedy sought by the appellants.

First Issue: Did the motion judge err by disregarding the
    appellants evidence?

[9]

The appellants argue that the motion judge erred by disregarding their
    evidence, having relied solely on the facts set out in the respondents factum,
    which predated the appellants supplementary affidavits. These affidavits adduce
    evidence that the appellants believe contradicts Wakeferns categorical denial
    that it is not in any way affiliated with the entity Grocery Dayton. The
    appellants argue that the motion judge would have reached a different
    conclusion but for his failure to address these supplementary affidavits.

[10]

The motion judge addressed the evidence in the following paragraph:

One is naturally sympathetic to the Plaintiffs in their
    circumstances. However, I must concur with the arguments advanced by Wakefern
    in their factum. While there is some circumstantial evidence that there is
    confusion surrounding the exact legal nature of the entity known as Grocery
    Dayton, on the evidence before the Court it would be an overreach to make a
    finding of fact that Grocery Dayton and Wakefern are the same entity. Wakefern
    vehemently denies that this is so. There is not nearly enough evidence before
    the Court to make a finding that this is so.

[11]

The motion judge gives no explanation for why he preferred the evidence
    of Wakefern  which amounts to no more than a categorical denial  to the
    evidence of the appellants. There is no engagement with the appellants
    evidence, beyond characterizing it as circumstantial.

[12]

That said, and although it would have been preferable for the motion
    judge to have provided more complete reasons, on my review of the evidence in
    the paragraphs below I cannot conclude that the motion judge made an overriding
    error.

The appellants evidence

[13]

The appellants evidence as to the identity of Grocery Dayton consists
    primarily of: (1) the commercial invoice of the goods delivered by Mr.
    Klurfeld, (2) Wakeferns use of the warehouse at 60 Tower Road and ownership of
    the assets at that location, and (3) transportation and logistics webpages that
    connect Grocery Dayton to Wakefern.

[14]

The commercial invoice for the goods that Mr. Klurfeld delivered listed
    Grocery Dayton as the consignee of the shipment and Wakefern as the buyer.

[15]

The appellants also supplied evidence that Wakefern uses the warehouse
    at 60 Tower Road, Dayton, New Jersey to which Mr. Klurfeld made his delivery,
    and that Wakefern owns equipment that is located at the 60 Tower Road
    warehouse. Wakefern does not deny these facts.

[16]

In argument, counsel for the appellants submitted that the best evidence
    that Grocery Dayton is an alias for Wakefern, is Wakeferns use of the name Grocery
    Dayton in information and logistics systems to identify its operations at the
    60 Tower Road warehouse for suppliers. The appellants refer to the Wakefern
    Warehouse Address List, posted on Wakeferns Electronic Data Interchange (EDI)
    supplier portal, and Wakeferns Warehouse Data Universal Numbering System
    (DUNS) List. Both of these lists are publically available on the Internet. Both
    identify the warehouse at 60 Tower Road as Grocery Dayton.

[17]

The exact nature of the DUNS List is unclear on the evidence. During
    oral argument, counsel for the appellant suggested that the court could take
    judicial notice that the DUNS List is a proprietary numbering system developed
    by Dun and Bradstreet (D&B), assigning a unique number identifier to a
    single business entity. A unique DUNS number is assigned by D&B on
    application by a business entity to each business location included in the
    D&B database. From a review of webpages taken from Wakeferns Electronic
    Data Interchange supplier portal, it appears that Wakeferns business locations
    share Wakeferns unique 10 digit prefix, 0069772418, with a four character
    suffix that is specific to each of Wakeferns shipping locations. Wakeferns
    supplier portal provides a DUNS number for Grocery Dayton which uses Wakeferns
    unique prefix.

[18]

The motion judge did not refer to any of this evidence.

Wakeferns evidence

[19]

Wakefern brought a motion in 2010 to strike the appellants claim. The evidence
    in support of that motion consisted primarily of an affidavit from David Stamp,
    Wakeferns Toronto counsel. In that affidavit, Mr. Stamp relayed a statement
    from Ms. Schulz, Wakeferns New Jersey corporate counsel, that Wakefern is not
    affiliated with that entity [Grocery Dayton].

[20]

In response to the appellants 2015 motion, Wakefern produced a second
    affidavit, sworn by Wakeferns Vice President, Thomas Roy. In this affidavit,
    Roy states: Wakefern does not use the name Grocery Dayton, is not affiliated
    with any entity called Grocery Dayton, and Grocery Dayton is not used as
    short-hand for any part of Wakeferns operations.

[21]

Roy swore a second affidavit in response to the affidavit of Kelly
    Millard. The Millard affidavit, sworn on behalf of the appellants, set out
    evidence relating to Wakeferns apparent use of the name Grocery Dayton in
    relation to the 60 Tower Road warehouse. In his reply affidavit, Roy states:

The Millard Supplementary Affidavit asserts that the warehouse
    facility at 60 Tower Road is referred to in some instances as Grocery Dayton.
    As deposed in my first affidavit, I am not aware of the warehouse being
    referred to by that name. In any event, even if there were instances of the 60
    Tower Road warehouse being referred to as Grocery Dayton, this would not
    alter the fact that Wakefern does not own or operate the warehouse, nor the
    fact that Wakefern has no affiliation with any entity called Grocery Dayton, as
    deposed in my first affidavit.

[22]

The second Roy affidavit does not provide an explanation for Wakeferns
    apparent connection with the Grocery Dayton name in Wakeferns EDI portal.

Analysis

[23]

On his review of the evidence, the motion judge concluded that there is
    confusion surrounding the exact legal nature of the entity known as Grocery
    Dayton. Notwithstanding the confusion, however, one thing is abundantly clear:
    Wakefern knows far more about Grocery Dayton than it has chosen to tell the
    court.

[24]

One would expect that Wakefern could have easily explained why and how
    its EDI and DUNS numbers were connected to Grocery Dayton. Instead, Wakefern simply
    proffered Roys equivocal statement: Wakefern has no affiliation with any
entity
called Grocery Dayton [emphasis added]. The truth of the statement appears
    to rest on Grocery Dayton not being a legal entity. It leaves hanging the
    question of what Grocery Dayton is, and why and how the name is associated
    with Wakefern.

[25]

It is telling that in his reply affidavit, Roy does not repeat his
    earlier statement that Grocery Dayton is not used as short-hand for any part
    of Wakeferns operations. That statement appears to be contradicted by
    Wakeferns EDI and DUNS lists. Wakefern chose not to respond with an explanation
    of the references to Grocery Dayton in these lists.

[26]

Nevertheless, it remains unclear what Grocery Dayton is: a short-hand
    reference to part of Wakeferns operations, a short-hand reference to a third
    party facility used by Wakefern, or something else. The evidence proffered by
    the appellants equating Wakefern and Grocery Dayton is capable of multiple
    interpretations. Additionally, there is a lack of evidence as to what a DUNS
    number is and how it is generated.

[27]

Although the motion judges reasons ought to have demonstrated a greater
    engagement with the evidence, he made no error in determining that there was
    insufficient evidence to support a finding that Grocery Dayton and Wakefern are
    the same entity.

[28]

This factual finding resolves the appellants argument for adding
    Wakefern to the judgment against Grocery Dayton. However, it is necessary to
    comment briefly on the two other findings raised by the appellants.

Second Issue: The discontinuance

[29]

The motion judge found that, even if there was sufficient evidence to
    allow a finding that Grocery Dayton and Wakefern are the same entity, the
    discontinuance of the action against Wakefern was a bar to adding Wakefern to
    the judgment.

[30]

On appeal, the appellants argued that the discontinuance would not need
    to be set aside because a judgment against Grocery Dayton is, in reality, a
    judgment against Wakefern. The appellants argument cannot succeed given my
    conclusion that the motion judge did not err in finding that there was
    insufficient evidence to conclude that Grocery Dayton and Wakefern are the same
    entity. Therefore, it is unnecessary for me to decide the question of whether a
    party against whom an action has been discontinued can later be added as a
    judgment debtor without first setting aside a discontinuance of that action.

[31]

The appellants allege that Wakefern induced the discontinuance through a
    statement from Ms. Schulz, Wakeferns New Jersey corporate counsel (relayed in
    an affidavit sworn by Wakeferns Toronto counsel) that was, as I set out above,
    economical with the truth about Grocery Dayton.

[32]

The appellants indicated at the hearing of the appeal that, if
    necessary, they would bring a motion in the Superior Court to set aside the
    discontinuance. Counsel for Wakefern indicated that such a motion would likely
    be resisted.

[33]

There is nothing to be gained by sending this matter back to the
    Superior Court on a motion to set aside the discontinuance. On the record
    before me, which includes the affidavits filed by Wakefern on its unargued
    motion to strike the appellants pleadings, I am satisfied that it is just
    under s.134(1)(c) of the
Courts of Justice Act
, R.S.O. 1990, c. C.43,
    to set aside the discontinuance.

Third Issue: Fairness in granting the relief sought

[34]

The motion judge accepted Wakeferns argument that it would be unfair to
    add Wakefern as a judgment debtor as proposed by the appellants because
    Wakefern had no opportunity to defend itself. Notably, Wakefern had advanced a
    defence in a 2010 motion that it abandoned when the appellants discontinued
    against Wakefern.

[35]

Wakefern knew that the appellants had obtained a default judgment
    against Grocery Dayton. It likely knew that although Grocery Dayton is a name
    that is connected to some aspect of Wakeferns operations, it is not a legal
    entity. Did it mislead the appellants about the relationship between Wakefern
    and Grocery Dayton? Its apparent litigation strategy does not attract sympathy.

[36]

That said, there is some uncertainty about the circumstances surrounding
    the appellants discontinuance against Wakefern. Wakefern brought a motion in
    2010, alleging deficiencies in the appellants pleadings. In support of that
    motion, a solicitors affidavit was sworn which contained Schulzs statement
    that Wakefern and Grocery Dayton were not affiliated. The appellants argue that
    they relied on this statement to conclude that Wakefern and Grocery Dayton were
    separate entities and that this was the reason for their discontinuance against
    Wakefern.

[37]

Wakefern, however, maintains that the action was properly discontinued
    against it regardless of the appellants beliefs. It maintains that it would
    have been successful in having the appellants claims against Wakefern struck
    in any event.

[38]

Discontinuance may or may not have been a function of the Schulz
    representation. Given this controversy, I agree with the motion judge that it
    would be unfair to add Wakefern as a judgment debtor without giving it the
    opportunity to contest the action on its merits.

Disposition

[39]

I would dismiss the appeal. I would set aside the discontinuance against
    Wakefern. I would make no award as to costs.

Released: JCM MAY 09 2016

B.W. Miller J.A.

I agree. J.C.
    MacPherson J.A.

I agree. K. van
    Rensburg


